 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Axon Enterprise Incorporated,                       No. CV-20-00014-PHX-DWL
10                   Plaintiff,                          ORDER
11   v.
12   Federal Trade Commission, et al.,
13                   Defendants.
14
15          Pending before the Court is Plaintiff Axon Enterprise, Inc.’s (“Axon”) motion to
16   expedite. (Doc. 22.) For the following reasons, the motion will be granted.

17          Axon initiated this action on January 3, 2020. (Doc. 1.) In a nutshell, Axon—which
18   was the subject of an antitrust investigation by the Federal Trade Commission (“FTC”) at

19   the time it filed its complaint and has since become the subject of an FTC administrative

20   proceeding—seeks a declaration that the FTC’s administrative processes are
21   unconstitutional, that the FTC’s structure is unconstitutional, and that it hasn’t violated the
22   antitrust laws. (Id. at 28.)

23          On January 9, 2020, Axon filed a motion for a preliminary injunction. (Doc. 15.)

24   The motion asserts that Axon is likely to prevail on its constitutional claims and thus seeks

25   an order halting the FTC administrative proceeding. (Id.) The FTC opposes this request,

26   arguing that the Court lacks subject matter jurisdiction over Axon’s claims (Doc. 19), and
27   Axon has filed a reply addressing the FTC’s jurisdictional arguments (Doc. 21).
28          After the preliminary injunction request became fully briefed, Axon filed a motion
 1   to expedite.   (Doc. 22.)    The motion asserts that, because the FTC administrative
 2   proceeding is “on a 5-month fast track,” with a final hearing scheduled for mid-May 2020,
 3   the Court should “set oral argument on the earliest possible date on the Court’s calendar.”
 4   (Id. at 1-2 & n.1.) The FTC opposes this request, arguing that Axon “is not entitled to
 5   further schedule acceleration.” (Doc. 23 at 2.)
 6          The Court is already giving expedited consideration to Axon’s request for a
 7   preliminary injunction—the process of reviewing the parties’ briefs and the relevant case
 8   law is well underway—so Axon’s motion to expedite will be (and already effectively has
 9   been) granted. With that said, the FTC’s opposition raises serious questions about whether
10   the Court possesses subject matter jurisdiction. To that end, the Court will hear oral
11   argument from the parties, limited to the issue of subject matter jurisdiction, on April 1,
12   2020, at 10:00 a.m. The Court intends to issue a tentative ruling in advance of the hearing.
13   Depending on the outcome of the hearing, the Court may then solicit further expedited
14   briefing on the merits of Axon’s request for injunctive relief.
15          Accordingly, IT IS ORDERED that Axon’s motion to expedite (Doc. 22) is
16   granted. Oral argument is set on April 1, 2020, at 10:00 a.m.
17          Dated this 4th day of March, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
